Citation Nr: 0200783	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  00-16 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's Department of Veterans Affairs (VA) 
disability compensation is subject to recoupment of the 
amount of separation pay received at separation from service.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps.  He left the marine Corps in July 1991.

This appeal arose from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) to withhold from the veteran's 
disability compensation payment the amount of separation pay 
he received at separation from service.  In August 2000, the 
veteran testified at a personal hearing at the RO.  In 
November 2001, he testified before the undersigned at a 
videoconference hearing.


FINDINGS OF FACT

1.  After discharge from service in July 1991, the veteran 
received separation pay in the amount of $9,058.50.

2.  By VA rating action in November 1992, the veteran was 
awarded service connection for a left shoulder dislocation, 
low back pain, history of a navicular fracture/strain of the 
left wrist, bilateral blepharitis and the residuals of the 
left little finger injury, each assigned a noncompensable 
evaluation.  His combined disability evaluation is currently 
40 percent.

3.  In March 2000, the RO began to withhold disability 
compensation payments in order to recoup the separation pay 
received by the veteran.



CONCLUSION OF LAW

The requirements for recoupment of separation pay received by 
the veteran from VA disability compensation have been met.  
10 U.S.C.A. § 1174 (West 1998); 38 C.F.R. § 3.700 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has challenged the RO decision to recoup his 
separation pay in the amount of $9,058.50.

In the interest of clarity, the factual background of this 
case will be briefly presented.  The Board will then proceed 
to analyze the veteran's claim in light of applicable law.

Factual background

The record reflects that the veteran was separated from 
service in July 1991 due to the expiration of his enlistment.  
In May 1992, he received $9,058.50 in separation pay. 

In November 1992, the veteran was awarded service connection 
for a left shoulder dislocation, low back pain,  history of a 
navicular fracture/strain of the left wrist, bilateral 
blepharitis and the residuals of the left little finger 
injury.  His combined disability evaluation has been 40 
percent since April 12, 1996.  

A letter was sent to the veteran on November 22, 1999 which 
proposed to withhold from his disability compensation 
payments the amount of the separation pay that he had 
received.  This letter stated that "[t]he law requires that 
we withhold your benefits until this amount have been 
recouped."  On March 1, 2000, the veteran was sent 
correspondence which stated that his compensation payments 
were going to be withheld effective March 1, 2000.  

The veteran testified at a personal hearing at the RO in 
August 2000.  He stated the recoupment of this money would 
cause him financial hardship.  In his August 2001 Substantive 
Appeal, he said that it had not been his idea to leave the 
Marine Corps and that he did not know that he could not 
receive separation pay and disability compensation benefits 
at the same time. 

During his November 2001 Videoconference hearing with the 
undersigned, he stated that he had been forced out of the 
Marine Corps due to a reduction in force.  He reiterated his 
contention that he had never been told that he could not 
receive both separation pay and disability compensation 
benefits.  He noted that this delayed recoupment would cause 
him financial and emotional hardship.

Analysis

Initial matter - the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000). This law redefines the 
obligations of VA with respect to the duty to assist. The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim.  See Holliday v. Principi, 14 Vet. App. 280 
(2001).

In this case, because as explained below the law and not the 
evidence is dispositive, the changes made by the VCAA as to 
evidentiary development appear not to be applicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
In any event, the veteran has been given ample opportunity to 
present evidence and argument in support of his claim, 
including presenting testimony at two personal hearings.  

With respect to notice, the provisions of the VCAA appear to 
apply and have been satisfied in this case by the May 2000 
Statement of the Case and June 2001 Supplement of the Case, 
both of which were sent by the RO to the veteran.  The 
veteran has not contended that the further action on the part 
of VA is required by the VCAA or otherwise.  The Board will 
therefore move on to a discussion of the merits of the 
veteran's claim.  

Discussion

The requirement that separation pay be recouped from VA 
disability compensation is prescribed by Congress.  "A 
member who has received separation pay under this 
section...based on service in the armed forces shall not be 
deprived, by reason of his receipt of such separation pay...of 
any disability compensation to which he is entitled under the 
laws administered by the Department of Veterans Affairs, but 
there shall be deducted from that disability compensation an 
amount equal to the total amount of separation pay...less the 
amount of Federal income tax withheld from such pay...."  10 
U.S.C.A. § 1174(h) (1998); 38 C.F.R. § 3.700 (2001).  

The law is dispositive of the veteran's appeal.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994): "There is simply no 
authority in law which would permit the VA to grant 
appellant's requests for relief from total recoupment of her 
readjustment pay."  

The veteran has contended, in essence, that recoupment of his 
separation pay by VA would cause him financial hardship.  He 
also points to the fact that there was a delay of almost ten 
years before recoupment proceedings were initiated.  To some 
extent, the appellant appears to be raising an argument 
couched in equity.  However, neither the RO nor the Board is 
free to ignore laws enacted by Congress.
Further, the Board is without authority to grant benefits on 
an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). 
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].
Thus, although the Board appreciates the veteran's testimony, 
it cannot stop recoupment.


ORDER

The veteran's VA disability compensation is subject to 
recoupment of the amount of separation pay received at 
separation from service; the benefit sought on appeal is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

